PATTERSON, Judge.
In accordance with Cassady v. State, 486 So.2d 453 (Ala.1986), we hold that the four indictments, each charging possession of a forged instrument in the second degree, upon which Cassady’s convictions rest, should have been dismissed pursuant to the terms of the same negotiated plea agreement controlling the disposition of the Cas-sady indictments; like the underlying indictments in Cassady, the instant indictments were in direct contravention to the plea agreement. Accordingly, this cause is reversed and rendered.
REVERSED AND RENDERED.
All the Judges concur.